FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                    UNITED STATES COURT OF APPEALSJanuary 30, 2015
                                                                Elisabeth A. Shumaker
                                TENTH CIRCUIT                       Clerk of Court



CARL DEAN SAMPSON,

              Petitioner - Appellant,
                                                         No. 14-5084
       v.
                                                      (N.D. Oklahoma)
                                            (D.C. No. 4:13-CV-00760-TCK-TLW)
ROBERT PATTON, Director of the
Oklahoma Department of Corrections,

              Respondent - Appellee.


                       ORDER DENYING CERTIFICATE
                           OF APPEALABILITY


Before GORSUCH, MURPHY, and McHUGH, Circuit Judges.


      Petitioner, Carl Dean Sampson, an Oklahoma state prisoner proceeding pro

se, seeks a certificate of appealability (“COA”) so he can appeal the district

court’s dismissal of the habeas corpus petition he filed pursuant to 28 U.S.C.

§ 2254. See 28 U.S.C. § 2253(c)(1)(A) (providing no appeal may be taken from a

final order disposing of a § 2254 petition unless the petitioner first obtains a

COA). In 1992, Sampson was convicted by a jury of first degree murder and

sentenced to life imprisonment without the possibility of parole. His conviction

was affirmed by the Oklahoma Court of Criminal Appeals (“OCCA”) on

December 12, 1994. Sampson filed a series of miscellaneous motions in
Oklahoma state court between September 8, 1999 and July 27, 2001. All were

denied. On November 14, 2011, he filed his first state application for post-

conviction relief. He filed his second post-conviction application on June 1,

2012. The Oklahoma courts denied post-conviction relief.

      Sampson’s § 2254 habeas corpus petition was filed in the United States

District Court for the Northern District of Oklahoma on November 20, 2013. In

the petition, Sampson raised six issues, alleging (1) he was denied effective

assistance of trial counsel at his competency hearing, (2) trial counsel failed to

request a current competency hearing, (3) the application of Oklahoma’s

unconstitutional standard-of-proof on competency denied him due process, (4) he

was denied effective assistance of appellate counsel, (5) the OCCA applied an

unconstitutional standard when it reviewed his appellate claims, in violation of

his due process rights, and (6) Oklahoma’s procedural rules governing review of

his post-conviction claims are not adequate and independent.

      Respondent moved to dismiss Sampson’s federal habeas action as time-

barred, arguing it was filed after the expiration of the limitations period

established by the Antiterrorism and Effective Death Penalty Act (“AEDPA”).

See 28 U.S.C. § 2244(d) (setting forth a one-year statute of limitations for § 2254

petitions). The district court concluded Sampson’s convictions became final on

March 12, 1995, prior to the enactment of the AEDPA. Thus, Sampson had until

April 24, 1997, to file his § 2254 habeas petition, see Hoggro v. Boone, 150 F.3d

                                         -2-
1223, 1225 (10th Cir. 1998), but did not file it until November 20, 2013. The

district court rejected Sampson’s assertion he was entitled to equitable tolling of

the AEDPA limitations period, concluding Sampson failed to show he was

incapacitated by mental illness during the limitations period and further failed to

show he diligently pursued his rights. Lawrence v. Florida, 549 U.S. 327, 336

(2007) (“To be entitled to equitable tolling, [the petitioner] must show (1) that he

has been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way and prevented timely filing.” (quotation omitted)).

Accordingly, the court granted Respondent’s motion as to five of Sampson’s six

claims, concluding they were time barred. As to Sampson’s sixth claim

challenging post-conviction rulings made by the Oklahoma state courts, the

district court dismissed it after concluding it is not a claim that can be raised in a

federal habeas matter. Sampson seeks to appeal the dismissal of all six claims

raised in his § 2254 petition.

      To be entitled to a COA, Sampson must show “that jurists of reason would

find it debatable whether the district court was correct in its procedural ruling.”

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000) (holding that when a district

court dismisses a habeas petition on procedural grounds, a petitioner is entitled to

a COA only if he shows both that reasonable jurists would find it debatable

whether he had stated a valid constitutional claim and debatable whether the

district court’s procedural ruling was correct). This court reviews the district

                                           -3-
court’s decision on equitable tolling of the limitations period for abuse of

discretion. Burger v. Scott, 317 F.3d 1133, 1138 (10th Cir. 2003).

      In his appellate brief, Sampson asserts he was institutionalized for mental

incapacity and force-medicated shortly after conviction and, thus, an

extraordinary circumstance prevented him from timely filing his federal habeas

petition. He supports this assertion with documents not presented to the district

court. Even if this court considers these documents, 1 the appellate record shows

Sampson began filing motions in state court in July 1999, more than one year

after the AEDPA limitations period ended, and continued filing lucid pleadings

through 2012. Yet, Sampson did not file his federal habeas petition until

November 2013. He has not indicated when his institutionalization ended or

explained why he was able to proceed in state court beginning in 1999 but failed

to diligently pursue his federal habeas rights until fourteen years after that date.

Thus, the district court was undeniable correct in concluding Sampson failed to

diligently pursue his rights and is therefore not entitled to equitable tolling.

Accordingly, the district court’s ruling that five of the claims raised in Sampson’s

§ 2254 petition are untimely is not deserving of further proceedings or subject to

a different resolution on appeal.

      As to Sampson’s remaining claim, he argued his due process rights were

violated because the Oklahoma courts refused to apply Cooper v. Oklahoma, 517

      1
          Sampson’s motion to supplement the record is granted.

                                          -4-
U.S. 348 (1996), retroactively on state post-conviction review. The district court

correctly dismissed this claim because it is not cognizable in a federal habeas

petition. Sellers v. Ward, 135 F.3d 1333, 1339 (10th Cir. 1998) (“[B]ecause the

constitutional error [petitioner] raises focuses only on the State’s post-conviction

remedy and not the judgment which provides the basis for his incarceration, it

states no cognizable federal habeas claim.”). The dismissal of this sixth claim is

not deserving of further proceedings or subject to a different resolution on appeal.

      Sampson also argues the court erred by failing to hold an evidentiary

hearing. Because Sampson’s claims were capable of being resolved on the

record, the district court did not abuse its discretion by failing to hold an

evidentiary hearing. See Torres v. Mullin, 317 F.3d 1145, 1161 (10th Cir. 2003).

      Because Sampson has not made a substantial showing of the denial of a

constitutional right, we deny his request for a COA and dismiss this appeal.

Sampson’s motion to proceed in forma pauperis on appeal is granted. His

request for appointment of counsel is denied.

                                        ENTERED FOR THE COURT


                                        Michael R. Murphy
                                        Circuit Judge




                                          -5-